Ed F. McFaddin, Associate Justice, (Dissenting in part). Insofar as the Summers are concerned, I agree to the affirmance, because Little signed the deed to them. But as between Little and the Holts, I maintain that the decree should be reversed and the cause remanded with directions to render a judgment in favor of Little and against the Holts for the value of the 107 acre tract as of January 12, 1952, when Little conveyed the same to the Holts. In 1952 Little owned a farm of 107 acres, was self-sustaining, and not entitled to State Welfare assistance. He conveyed the farm to the Holts in consideration of their promise to take care of him the rest of his life. Now they have denuded him of his property and he is in a nursing home and dependent on State Welfare assistance for his existence. The majority opinion says that Little can go back to live with the Holts if he desires. Back to the corn crib? That is where he was.1 No. He will stay in the nursing home; the State of Arkansas will pay the bills; and the Holts are the winners. I maintain that Little should have judgment NOW against the Holts. He could then assign the judgment to the State and something might be salvaged. Mr. Justice Holt and Mr. Justice Ward join in this dissent.   The chancellor in discussing the conditions in the corn crib said: “So, I think we can take it as settled, as far as the testimony is concerned, that the situation described by Mr. Beaty and Mr. Brewster was just about what actually existed there; and it was a pitiable state for any person to be in.”